UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                               No. 97-50360
                             Summary Calendar


                            THRESSA A. TERRY,

                                                  Plaintiff-Appellant,


                                 VERSUS


         KENNETH S. APFEL, Commissioner of Social Security,

                                                   Defendant-Appellee.




            Appeal from the United States District Court
                  For the Western District of Texas
                        (USDC No. A-95-CV-287)
                             January 9, 1998
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM*:

     Thressa   A.   Terry   appeals   the   district   court’s   judgment

affirming the Social Security Commissioner’s denial of supplemental

security benefits and disability insurance benefits to Terry.

Terry argues that the Administrative Law Judge (ALJ) erred in his

determination that she was not disabled because she was able to

perform the duties of her past relevant work as a gift shop manager

and cashier.   She contends that the ALJ failed to consider all of


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
her impairments and relied on the medical opinion of one doctor to

the exclusion of all others.              After thoroughly reviewing the

record, we find that Terry’s assertions lack merit and that the

ALJ’s findings are supported by substantial evidence.

     Terry argues that the district court erred in failing to

remand to    the   Commissioner   for      consideration    of    a    report    by

psychologist George Parker, Ph.D.,            who opined that Terry was

unable to perform any substantial gainful activity because of her

physical impairments, pain, and depression. The district court did

not err because Terry failed to show good cause for her failure to

submit the evidence earlier. See 42 U.S.C. § 405(g); Ripley v.

Chater, 67 F.3d 552, 555 (5th Cir. 1995).

     Terry also argues that she was disabled due to her age and

because she could no longer perform the math skills required of a

cashier.    Terry failed to raise these issues in her appeal to the

Appeals Council.       This   court   has    jurisdiction    to       review    the

Commissioner’s final decision only when a claimant has exhausted

her administrative remedies. Paul v. Shalala, 29 F.3d 208, 210

(5th. Cir. 1994). Terry’s failure to raise these issues before the

Appeals Council deprives this court of jurisdiction to review them.

See id.    These claims are dismissed for want of jurisdiction

     AFFIRMED IN PART; DISMISSED IN PART.




                                      2